NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CARLA DUGLIN,                            )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-1109
                                         )
LAURENCE DUGLIN,                         )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Bauman,
Judge.

David A. Maney of Maney Damsker Jones
& Kuhlman, P.A., Tampa, for Appellant.

Joy Ann Demas of Steven J. Glaros &
Associates, Tampa, for Appellee.




PER CURIAM.


              Affirmed.


SILBERMAN, MORRIS, and BLACK, JJ., Concur.